UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-26272 NATURAL HEALTH TRENDS CORP. (Exact name of registrant as specified in its charter) Delaware 59-2705336 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 4514 Cole Avenue Suite 1400 Dallas, Texas 75205 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (972) 241-4080 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files).Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☑ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ☐ No ☑ At October 31, 2013, the number of shares outstanding of the registrant’s common stock was 11,330,302 shares. NATURAL HEALTH TRENDS CORP. Quarterly Report on Form 10-Q September 30, 2013 INDEX Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 17 PART II – OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 19 FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q, in particular “Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation,” includes “forward-looking statements” within the meaning of section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). When used in this report, the words or phrases “will likely result,” “expect,” “intend,” “will continue,” “anticipate,” “estimate,” “project,” “believe” and similar expressions are intended to identify “forward-looking statements” within the meaning of the Exchange Act. These statements represent our expectations or beliefs concerning, among other things, future revenue, earnings, growth strategies, new products and initiatives, future operations and operating results, and future business and market opportunities. Forward-looking statements in this report speak only as of the date hereof, and forward looking statements in documents incorporated by reference speak only as of the date of those documents. We undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events or otherwise, except as required by law. We caution and advise readers that these statements are based on certain assumptions that may not be realized and involve risks and uncertainties that could cause actual results to differ materially from the expectations and beliefs contained herein. For a summary of certain risks related to our business, see “Item 1A. Risk Factors” in our most recent Annual Report on Form 10-K, which include the following: ● We may experience substantial negative cash flows, which may have a significant adverse effect on our business and could threaten our solvency; ● If we experience negative cash flows, we may need to seek additional debt or equity financing, which may not be available on acceptable terms or at all. If available, it could have a highly dilutive effect on the holdings of existing stockholders; ● We could be adversely affected by management changes or an inability to attract and retain key management, directors and consultants; ● Because our Hong Kong operations account for a majority of our overall business, and most of our Hong Kong business is derived from the sale of products to members in China, any material adverse change in our business relating to either Hong Kong or China would likely have a material adverse impact on our overall business; ● Our failure to maintain and expand our distributor relationships could adversely affect our business; ● The high level of competition in our industry could adversely affect our business; ● An increase in the amount of compensation paid to distributors would reduce profitability; ● Failure of new products to gain distributor and market acceptance could harm our business; ● Direct-selling laws and regulations may prohibit or severely restrict our direct sales efforts and cause our revenue and profitability to decline, and regulators could adopt new regulations that harm our business; ● Challenges by third parties to the form of our business model could harm our business; ● Our products and related activities are subject to extensive government regulation, which could delay, limit or prevent the sale of some of our products in some markets; ● New regulations governing the marketing and sale of nutritional supplements could harm our business; ● Regulations governing the production and marketing of our personal care products could harm our business; ● If we are found not to be in compliance with good manufacturing practices our operations could be harmed; ● Failure to comply with domestic and foreign laws and regulations governing product claims and advertising could harm our business; ● Although our distributors are independent contractors, improper distributor actions that violate laws or regulations could harm our business; ● Adverse publicity associated with our products, ingredients or network marketing program, or those of similar companies, could harm our financial condition and operating results; ● We have a limited product line; ● We rely on a limited number of independent third parties to manufacture and supply our products; ● Growth may be impeded by the political and economic risks of entering and operating foreign markets; ● Currency exchange rate fluctuations could lower our revenue and net income; ● Transfer pricing, duties and other tax regulations affect our business; ● Failure to properly pay business taxes or customs duties, including those in China, could have a material adverse effect; ● We may be held responsible for certain taxes or assessments relating to the activities of our distributors, which could harm our financial condition and operating results; ● We may face litigation that could harm our business; ● We may be unable to protect or use our intellectual property rights; ● We do not have product liability insurance and product liability claims could hurt our business; ● Our internal controls and accounting methods may require modification; ● If we fail to achieve and maintain an effective system of internal controls in the future, we may not be able to accurately report our financial results or prevent fraud. As a result, investors may lose confidence in our financial reporting; ● We rely on and are subject to risks associated with our reliance upon information technology systems; ● System failures and attacks could harm our business; ● Terrorist attacks, cyber attacks, acts of war, epidemics or other communicable diseases or any other natural disasters may seriously harm our business; ● Because our system, software and data reside on third-party servers, our access could be temporarily or permanently interrupted; ● Disappointing quarterly revenue or operating results could cause the price of our common stock to fall; ● Our common stock is particularly subject to volatility because of the industry in which we operate; ● There is no assurance of an active public trading market; ● The exercise of our warrants may result in substantial dilution and may depress the market price of our common stock; and ● Future sales by us or our existing stockholders could depress the market price of our common stock. Additional factors that could cause actual results to differ materially from our forward-looking statements are set forth in this report, including under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and in our financial statements and the related notes. PART I – FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS NATURAL HEALTH TRENDS CORP. CONSOLIDATED BALANCE SHEETS (In Thousands, Except Share Data) December 31, 2012 September 30, 2013 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories, net Other current assets Total current assets Property and equipment, net Goodwill Restricted cash Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Income taxes payable 10 58 Accrued distributor commissions Other accrued expenses Deferred revenue Deferred tax liability 92 92 Other current liabilities Total current liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value; 5,000,000 shares authorized; 1,761,900 shares designated Series A convertible preferred stock, 138,400 and 123,693 shares issued and outstanding at December 31, 2012 and September 30, 2013, respectively, aggregate liquidation value of $305 Common stock, $0.001 par value; 50,000,000 shares authorized; 11,324,048 and 11,333,102 shares issued and outstanding at December 31, 2012 and September 30, 2013, respectively 11 11 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss: Foreign currency translation adjustments ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements. 1 NATURAL HEALTH TRENDS CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (In Thousands, Except Per Share Data) Three Months Ended September 30, Nine Months Ended September 30, Net sales $ Cost of sales Gross profit Operating expenses: Distributor commissions Selling, general and administrative expenses (including stock-based compensation expense of $20 and $29during the three months ended September 30, 2012 and 2013, respectively, and $60 and $82 during the nine months ended September 30, 2012 and 2013, respectively) Depreciation and amortization 8 13 28 53 Total operating expenses Income from operations Other income (expense), net ) 15 ) (6 ) Income before income taxes Income tax provision 15 21 41 49 Net income Preferred stock dividends (4 ) (4 ) ) ) Net income available to common stockholders $ Income per share – basic and diluted $ Weighted-average number of shares outstanding: Basic Diluted See accompanying notes to consolidated financial statements. 2 NATURAL HEALTH TRENDS CORP. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (In Thousands) Three Months Ended September 30, Nine Months Ended
